Citation Nr: 0323801	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated February 24, 2003, which vacated a July 2002 Board 
decision and remanded the case for additional development.  
The issue initially arose from an October 1995 rating 
decision by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 1997, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  


REMAND

In its February 2003 order the Court granted a joint motion 
to vacate the prior Board decision and remand the issues on 
appeal.  The motion to remand noted, in essence, that the 
veteran had not been adequately notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The Board notes 
that VA regulations were revised to implement the statutory 
changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)(2002).   The VCAA provides that upon receipt of a 
complete or substantially complete application VA is required 
to notify the claimant and the claimant's representative, if 
any, of any information necessary to substantiate the claim 
and to indicate which information should be provided by the 
claimant and which information VA will attempt to obtain.  
See 38 C.F.R § 3.159(b)(1).  

It is also significant to note that since the Court's order 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which allowed the Board to provide the requisite 
VCAA notice without remanding such matters to the RO.  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).

Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If they remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to ensure compliance with the 
Court decision incorporating the joint motion by the parties.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


